Citation Nr: 1035691	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  10-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 20 percent for medial 
instability of the right knee, residuals of a fractured patella.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to December 
1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision, in which the RO, in 
pertinent part, granted service connection for degenerative joint 
disease of the medial right knee and assigned an initial 
10 percent rating, effective February 24, 2009, and denied the 
Veteran's claim for a rating in excess of 20 percent for medial 
instability of the right knee, residuals of a fractured patella.  
The Veteran perfected an appeal to the denial of the latter 
claim.

In a March 2009 VA examination report, the examiner opined that 
it is not reasonable for the Veteran to be working in the 
building trade.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the U. S. Court of Appeals for Veterans Claims (Court) held that 
a claim for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability(ies) 
is part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  In 
this case, the Board finds that the issue of entitlement 
to a TDIU is raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

A review of the claim file reveals that the case must be remanded 
for additional development and to ensure due process is met.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

During an April 2008 VA orthopedic surgery visit, the Veteran 
reported that two months earlier he was given a cortisone 
injection with no benefit by Dr. H. W. K., a private orthopedist 
in Augusta.  The Board points out that the most recent record in 
the claims file from this physician is dated November 2, 1999.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, on remand, VA should request that the Veteran provide 
authorization to enable it to obtain additional private medical 
records, to include outstanding copies of records from the 
Augusta Orthopaedic Center.

Finally, in conjunction with a separate claim for service 
connection for a left knee disability, the Veteran was reexamined 
in February 2010 and additional VA treatment records were 
associated with the claims file.  However, the RO failed to 
provide the Veteran and his representative with a supplemental 
statement of the case (SSOC) on the issue of entitlement to an 
increased rating for medial instability of the right knee, 
residuals of a fractured patella.  See 38 C.F.R. § 19.31 (2009).  
This must be done on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the Veteran's increased rating claim on 
appeal that is not currently of record.  
Specifically request that the Veteran 
identify healthcare providers who have 
treated him for his right knee disability 
since February 24, 2008 and ask him to 
provide authorization to enable VA to obtain 
all outstanding pertinent records from Dr. H. 
W. K. of the Augusta Orthopaedic Center, to 
include any radiological studies.  

2.  Following completion of 1 above, assist 
the Veteran in obtaining any additional 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's increased rating claim, to 
include on an extraschedular basis, in light 
of all pertinent evidence and legal 
authority.  Readjudication of the increased 
rating claim should include consideration of 
whether staged ratings for instability of the 
Veteran's right knee, pursuant to Hart (cited 
to above), are appropriate.  If any benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate SSOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



